Name: 2003/514/EC: Commission Decision of 10 July 2003 concerning health protection measures against African swine fever in Sardinia, Italy (Text with EEA relevance) (notified under document number C(2003) 2293)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  animal product;  organisation of transport;  regions of EU Member States;  tariff policy
 Date Published: 2003-07-17

 Important legal notice|32003D05142003/514/EC: Commission Decision of 10 July 2003 concerning health protection measures against African swine fever in Sardinia, Italy (Text with EEA relevance) (notified under document number C(2003) 2293) Official Journal L 178 , 17/07/2003 P. 0028 - 0031Commission Decisionof 10 July 2003concerning health protection measures against African swine fever in Sardinia, Italy(notified under document number C(2003) 2293)(Text with EEA relevance)(2003/514/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 9 thereof,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(3), as last amended by Directive 2002/33/EC of the European Parliament and of the Council(4), and in particular Article 10 thereof,Whereas:(1) Commission Decision 95/108/EC of 28 March 1995 concerning health protection measures against African swine fever in Sardinia, Italy(5) has been substantially amended(6). In the interests of clarity and rationality the said Decision should be codified.(2) African swine fever must be considered an endemic disease in the province of Nuoro, Sardinia, Italy.(3) The disease situation is liable to endanger the herds in other regions of Italy and of other Member States, in view of trade in live pigs, fresh pigmeat and certain pigmeat-based products.(4) Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(7), as last amended by Regulation (EC) No 806/2003, provides for the possibility of financial participation by the Community in the eradication and surveillance of animal diseases.(5) It is the objective within the context of the African swine fever eradication programmes presented annually by Italy for approval to eliminate that disease from the remaining infected areas of Sardinia.(6) The Italian authorities have taken legal measures to prohibit the movement of live pigs, fresh pigmeat and certain pigmeat-based products from the territory of Sardinia. The adoption of those legal measures guarantees the efficacity of the implementation of this Decision.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Italy prohibits the movement of animals of the family Suidae from the territory of the region of Sardinia.Article 21. Italy prohibits the movement of fresh pigmeat originating from any animal of the Suidae family from the territory of the region of Sardinia.2. In derogation from the provisions of paragraph 1 fresh pigmeat can be sent to areas outside the territory of the region of Sardinia on condition that the meat in question:(a) originates from pigs which have entered the territory of the region of Sardinia as pigs for slaughter in accordance with the provisions of Council Directive 64/432/EEC(8) or Council Directive 72/462/EEC(9). The said pigs for slaughter have been transported directly from the port of entry to a designated slaughterhouse. On arrival at the slaughterhouse they have been slaughtered within 12 hours; or(b) originates from pigs which:(i) have been kept on a holding approved by the competent veterinary authority; the holding shall be situated in the province of Sassari, Oristano or Cagliari;(ii) have been kept for at least four months at the holding of origin;(iii) have been kept on a holding which is located at least 10 km distant from any outbreak of African swine fever which has occurred in the last three months;(iv) have been kept on a holding into which no pigs have been introduced during the previous 30 days;(v) have been included in a pig population on a holding which is covered by the serological testing programme required under the African swine fever eradication programme adopted by the Commission within the context of the provisions of Decision 90/424/EEC and no antibodies to African swine fever virus have been detected within the last six months;(vi) have been included in a pre-movement serological testing programme carried out within 10 days prior to transport for slaughter where no antibodies to the African swine fever virus have been detected; the pre-movement testing programme for the consignment in question must be designed to give approximately 95 % confidence of detecting seropositive animals at a 5 % prevalence level;(vii) have undergone a clinical examination on the holding of origin within 24 hours prior to transport. All pigs on the holding of origin shall be examined and related facilities must be inspected. The animals shall be identified by eartags at the holding of origin so that they can be traced back to the holding of origin;(viii) have been transported direct from the holding of origin to the designated slaughterhouse. The means of transport shall be cleaned and disinfected before loading and shall be officially sealed. The pigs shall be accompanied by a health document certifying that they comply with the requirements provided for under points (i) to (vii) and signed by the competent authority;(ix) on arrival at the slaughterhouse, have been slaughtered within 12 hours.3. The meat referred to in paragraph 2 shall be kept separately from meat which does not comply with the conditions of provided for in that paragraph.Article 3Meat consigned from the territory of the region of Sardinia shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words:"Meat conforming to Commission Decision 2003/514/EC concerning health protection measures against African swine fever in Sardinia, Italy."Article 41. Italy prohibits the movement of pigmeat products from the territory of the region of Sardinia.2. In derogation from paragraph 1, pigmeat products may be sent to areas outside the territory of the region of Sardinia on condition that the products in question:(a) have undergone treatment in accordance with the provisions of Article 4(1)(a) of Council Directive 80/215/EEC(10); or(b) have been manufactured at a designated establishment and only from meat which:(i) complies with the provision of Article 2(2) and (3); or(ii) have entered the territory of Sardinia as fresh pigmeat in accordance with the provisions of Council Directive 64/433/EEC(11).Article 5Meat products referred to in Article 4(2)(b) consigned from the territory of the region of Sardinia shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words:"Meat products conforming to Commission Decision 2003/514/EC concerning health protection measures against African swine fever in Sardinia, Italy."Article 6Italy shall present to all Member States and the Commission:(a) a list containing name(s) and location(s) of designated slaughterhouse(s) referred to in Article 2 and name(s) and location(s) of designated establishment(s) referred to in Article 4(2)(b) and approved by the Central Veterinary Authority;(b) a report every six months which contains information on number of pigs which have been subject to the measures provided for in Article 2(2)(b) and the results from serological testing carried out.Article 71. Italy shall establish a National Coordination and Monitoring Committee. The chairman of the Committee shall be designated by the Central Veterinary Authority, which shall be in charge of the implementation of this Decision and the monitoring of measures to eradicate African swine fever. The Committee shall:(a) collect data on the surveillance activities carried out by authorities of the region of Sardinia;(b) have data-handling facilities;(c) have rapid communication links with the region of Sardinia.2. The Central Veterinary Authority may introduce further protection measures other than those referred to in this Decision if they are deemed necessary.Article 8Decision 95/108/EC is repealed.References to the repealed Decision shall be construed as references to this Decision and shall be read in accordance with the correlation table set out in Annex II.Article 9This Decision is addressed to the Member States.Done at Brussels, 10 July 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 395, 30.12.1989, p. 13.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 224, 18.8.1990, p. 29.(4) OJ L 315, 19.11.2002, p. 14.(5) OJ L 79, 7.4.1995, p. 29.(6) See Annex I.(7) OJ L 224, 18.8.1990, p. 19.(8) OJ 121, 29.7.1964, p. 1977/64.(9) OJ L 302, 31.12.1972, p. 28.(10) OJ L 47, 21.2.1980, p. 4.(11) OJ 121, 29.7.1964, p. 2012/64.ANNEX IRepealed Decision with its amendment>TABLE>ANNEX IICorrelation table>TABLE>